             Case 1:13-cr-00923-LAP Document 176
                                             175 Filed 05/29/20
                                                       05/28/20 Page 1 of 1



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building One Saint
                                                      Andrew’s Plaza New York, New York
                                                      10007



                                                      May 28, 2020



 BY ECF
 The Honorable Loretta A. Preska
 United States District Judge
 United States District Court for the
   Southern District of New York
 500 Pearl Street
 New York, New York 10007

                Re:     United States of America v. Gale D’Aloia
                        13 Cr. 923 (RPP)

 Dear Judge Preska:

        The Government writes to inform Your Honor that the nolle prosequi filed in the instant matter
 on December 13, 2018, (Dkt. No. 153), misspells the above-captioned defendant’s first name.
 Throughout the nolle prosequi, the defendant’s first name is misspelled as “Gail,” when the correct
 spelling of the defendant’s first name is “Gale.” Indeed, “Gale” is the spelling used in the Information
 filed against the defendant on November 22, 2013, (Dkt. No. 141). As such, to avoid any potential
 confusion, the Government asks that the Court endorse this letter confirming that the nolle prosequi
 filed on December 13, 2018 relates to the “Gale” D’Aloia charged in Information 13 Cr. 923 (RPP).

                                                         Sincerely,

                                                         GEOFFREY S. BERMAN
 SO ORDERED.                                             United States Attorney


 Dated: May 29, 2020                            By:                 /s/
        New York, NY                                      Robert L. Boone
                                                          Assistant United States Attorney
                                                          Southern District of New York
                                                          (212) 637-2208
__________________________
LORETTA A. PRESKA, U.S.D.J.
